Opinion by
Johnson, J.
In accordance with oral stipulation of counsel that the merchandise is not an entirety, that the tile portion consists of an article, *596composed wholly or in chief value of earthen tiles, other than pill tiles, and that the metal stand consists of an article of base metal, not plated with platinum, gold, or silver, the tile portion was held dutiable at 12% percent under paragraph 202 (b), as modified, supra, and the metal stand was held dutiable at 22% percent under paragraph 397, as modified, supra. Smce it was stipulated only that the tile with stand is used in the kitchen or household and not that the metal stand is chiefly used in the home for the comfort and convenience of the household, the claim under paragraph 339, as modified, supra, was overruled, following United States v. The Friedlaender Co., 21 C. C. P. A. 103, T. D. 46445, and Frank P. Dow Co., Inc. v. United States, id. 282, T. D. 46816.